Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawakami et al. (US 2021/0061412, hereinafter referred to as “Kawakami”).

Regarding claim 11, Kawakami teaches a bicycle component, comprising: a wireless communication unit, configured to receive an identification code of another bicycle component through a communication connection from a portable device and to perform a communication connection with the identification code [0096 – pairing gear changing device 20 to control apparatus 40; 0113 – 0117 – during pairing, device ID are exchanged].

Regarding claim 13, Kawakami teaches a bicycle component (figure 4: control apparatus 40), comprising: a wireless communication unit (figure 4: WC1), configured to receive an identification code of another bicycle component through a communication connection to use the identification code as an identification information required for performing another communication connection [0096 – pairing gear changing device 20 to control apparatus 40; 0113 – 0117 – during pairing, device ID are exchanged].

Regarding claim 14, Kawakami teaches a bicycle component (figure 4: control apparatus 40), comprising: a wireless communication unit (figure 4: WC1), configured to send out a paired identification code to a portable device through a communication connection [0096 – pairing gear changing device 20 to control apparatus 40; 0113 – 0117 – during pairing, device ID are exchanged].

Regarding claim 15, Kawakami teaches a portable device (note, figure 1, for example, all parts are wireless and portable), comprising: an identification code acquisition part, configured to obtain a paired identification code of a first component through a communication connection [0096 – receiving pairing inputs]; and an identification code transmission part, configured to send the paired identification code of the first component to a second component through a communication connection [0096 – pairing gear changing device 20 to control apparatus 40; 0113 – 0117 – during pairing, device ID are exchanged].

Allowable Subject Matter
Claims 1-10 and 12 are allowed.
The prior art of record does not teach receiving identification code through a portable device so as to use the identification code to replace a communication connection of another bicycle component. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. US 20190250619, Gillett – controlling autonomous bicycle.
2. US 20190246437, Chuang et al. (commonly assigned), - pairing bicycle components using a third party device. 
3. US 20160257370 A1, Hashimoto et al. – wirelessly controlling bicycle settings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/           Primary Examiner, Art Unit 2443